DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-20 are pending. Claims 10-15 are withdrawn. Claims 1-9 and 16-20 are presented for examination.

Response to Arguments
Initially, it is noted that applicant’s amendments have overcome the previous claim objection and the indefiniteness rejections. However, the amendment has introduced a new indefiniteness rejection as newly presented below.
Applicant's arguments filed 5/3/2022, with respect to the prior art rejections, have been fully considered but they are not persuasive. The applicant argues that the prior art fails to teach a monomer MA. The applicant points to several references to suggest that HALOFLEX 202S does not comprise ethylhexyl acrylate. However, the Examiner maintains that HALOFLEX 202S comprises all four monomers of vinylidene chloride, vinyl chloride, acrylic acid and ethylhexyl acrylate. The Examiner provides further evidence in the two supplied Chemical Guide webpages that demonstrate that both HALOFLEX 202 and HALOFLEX 202S are comprised of the four monomers as contended by the Examiner. Therefore, the Examiner maintains that the prior art teaches all four monomers as claimed.
The applicant also argues that Ikematsu’s pigment is a mixture of aluminum dihydrogentripolyphosphate with an alkaline earth metal compound, such as an oxide of magnesium or calcium, and not an aluminum salt that is modified with an alkaline earth metal oxide. However, a salt can be modified with an alkaline earth metal oxide by simply mixing. The Examiner disagrees that the term modified with requires a separate reaction or something that goes beyond a simple mixing. The Examiner maintains that aluminum dihydrogentripolyphosphate that has then been mixed with an alkaline earth metal oxide is consistent with aluminum dihydrogentripolyphosphate being modified with the alkaline earth metal oxide. Therefore, the Examiner maintains that the prior art of record teaches this claimed feature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation regarding a pigment volume concentration determined with respect to “a dried coating composition”. However, it is unclear what dried coating composition is being referred to since it does not reference the aqueous coating composition of the claim and could potentially be any dried coating composition. Therefore, claim 1 is indefinite. Claims 2-9 and 16-20 depend from claim 1 and are indefinite for the same reasons. For examination purposes, the claim has been interpreted as the pigment volume concentration “when determined with respect to a dried coating prepared from the aqueous coating composition”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikematsu et al. (JP 07145340, reference is made to the abstract and English translation provided by applicants) in view of Burgess et al. (U.S. Pat. No. 4341679) as evidenced by Gotou (“Properties of PVDC latex Haloflex and its Application for Aqueous Antirust Coating”, reference is made to the English abstract provided by applicants).

Regarding claims 1-9 and 16-20, Ikematsu teaches an aqueous coating composition comprising: an aqueous latex of the copolymer Haloflex 202S (see page 8, which is a copolymer consisting essentially of recurring units derived from vinylidene chloride, vinyl chloride, 2-ethylhexyl acrylate, and acrylic acid, as evidenced by Gotou at abstract); an anti-corrosion pigment comprising an alkaline earth metal oxide modified aluminum tripolyphosphoric acid dihydrogen phosphate (abstract and 0014); an extender, such as talc (0020, and note that talc is platelet-shaped); and a nonionic surfactant, such as polyoxyethylene sorbitan fatty acid ester (0021, which is an alcohol polyether comprising recurring units of ethylene oxide); and wherein the compositions are free of Zn (see working examples, pages 7-9). Ikematsu fails to explicitly teach the copolymer comprising at least 1 wt % of the recurring units derived from the acrylic acid monomer, the copolymer having the claimed dehydrochlorination and crystallization properties or the copolymer having the specific amount of monomers as claimed in claims 2 and 16. Ikematsu also fails to specifically teach the pigment volume concentration in the claimed range.
First, Burgess teaches aqueous latexes of copolymers comprising 69.9% of recurring units derived from vinylidene chloride, 22.4% recurring units derived from vinyl chloride, 5.9% of recurring units derived from 2-ethylhexyl acrylate and 1.8% of recurring units derived from acrylic acid (note that as this copolymer is essentially identical to applicant’s claimed copolymer, the Examiner contends that it will inherently have identical properties, such as the dehydrochlorination and crystallization properties as claimed) which are compatible with anti-corrosive pigments (column 1, lines 22-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Burgess’ specific copolymer for Ikematsu’s Haloflex 202S (which is derived from identical monomers). One would have been motivated to make this modification as Burgess teaches that their specific copolymer provides stable protective films (abstract) that avoids discoloration that similar copolymers with different levels of recurring monomer units present with (see comparative Example 5, column 3).
	Second, the pigment volume concentration is a result-effective variable as altering the pigment volume concentration will affect the anti-corrosive properties of a dried coating based on the aqueous composition as the amount of anti-corrosive pigment will dictate anti-corrosive properties. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

Conclusion
	Claims 1-20 are pending.
	Claims 10-15 are withdrawn.
	Claims 1-9 and 16-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
May 20, 2022Primary Examiner, Art Unit 1717